    Case 2:20-cv-00042-LGW-BWC Document 10 Filed 06/17/20 Page 1 of 2
                                                                                                  FILED
                                                                                       John E. Triplett, Acting Clerk
                                                                                        United States District Court

                                                                                    By CAsbell at 3:20 pm, Jun 17, 2020
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


    EDWARD L. GRIMES, JR.,

                 Petitioner,                                 CIVIL ACTION NO.: 2:20-cv-42

         v.

    LINDA GETER,

                 Respondent.


                                             ORDER

        Presently before the Court is Petitioner’s Motion for Reconsideration of the Court’s

Order denying his motion for appointment of counsel. 1 Doc. 9. In his Motion, Petitioner states

he cannot interpret Respondent’s citations to law and needs assistance. Id.

        A motion for reconsideration, or a Federal Rule of Civil Procedure 59(e) motion, is “an

extraordinary remedy, to be employed sparingly.” Smith ex rel. Smith v. Augusta-Richmond

County, No. CV 110-126, 2012 WL 1355575, at *1 (S.D. Ga. Apr. 18, 2012) (internal citation

omitted). “A movant must set forth facts or law of a strongly convincing nature to induce the

court to reverse its prior decision.” Id. (internal citation omitted). “The only grounds for

granting a Rule 59 motion are newly-discovered evidence or manifest errors of law or fact.”

Jacobs v. Tempur-Pedic Intern., Inc., 626 F.3d 1327, 1344 (11th Cir. 2010) (quoting In re

Kellogg, 197 F.3d 1116, 1119 (11th Cir. 1999) (internal punctuation omitted)). “A Rule 59(e)

motion cannot be used to relitigate old matters, raise argument or present evidence that could




1
        The Court DIRECTS the Clerk of Court to amend the docket entry in this case to reflect
Petitioner’s Motion is one for reconsideration of a previous Order of the Court.
  Case 2:20-cv-00042-LGW-BWC Document 10 Filed 06/17/20 Page 2 of 2



have been raised prior to the entry of” an order. Id. (quoting Michael Linet, Inc. v. Village of

Wellington, 408 F.3d 757, 763 (11th Cir. 2005) (alterations omitted)).

       The Court discerns no reason to grant Petitioner’s Motion. He fails to present any newly

discovered evidence in support of his desire to have counsel appointed, nor does he allege this

Court’s previously entered Order represents a manifest error of law or fact. As the Court advised

Petitioner, it does not appear the interests of justice or due process require he be afforded

counsel. Doc. 4 at 2. Accordingly, the Court DENIES Plaintiff’s Motion for Reconsideration.

The Court’s April 24, 2020 Order remains the Order of the Court.

       SO ORDERED, this 17th day of June, 2020.




                                       _____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  2
